




Exhibit 10.1




TITAN MACHINERY INC.
2014 EQUITY INCENTIVE PLAN


SECTION 1.
DEFINITIONS


As used herein, the following terms shall have the meanings indicated below:


(a)“Administrator” shall mean the Board, or one or more Committees appointed by
the Board, as the case may be.


(b)“Affiliate(s)” shall mean a Parent or Subsidiary of the Company.


(c)“Award” shall mean any grant of an Option, Restricted Stock Award, Restricted
Stock Unit Award, Stock Appreciation Right or Performance Award.


(d)“Board” shall mean the Board of Directors of the Company.


(e)“Change of Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the events in
subsections (i) through (iv) below. For purposes of this definition, a person,
entity or group shall be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person, entity or group
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.


(i)
Any person, entity or group becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any person, entity or group (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;



(ii)
There is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior





--------------------------------------------------------------------------------




thereto do not Own, directly or indirectly, either (A) outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or (B) more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;


(iii)
There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the total gross value of the consolidated assets of
the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of total gross value of the consolidated
assets of the Company and its subsidiaries to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition (for purposes of this Section
1(d)(iii), “gross value” means the value of the assets of the Company or the
value of the assets being disposed of, as the case may be, determined without
regard to any liabilities associated with such assets); or



(iv)
Individuals who, at the beginning of any consecutive twelve-month period, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board at any time during that
consecutive twelve-month period; (provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board).



For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. To the extent required, the determination
of whether a Change of Control has occurred shall be made in accordance with
Internal Revenue Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.


(f)“Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board. To the extent necessary for
compliance with Rule 16b-3, or any successor provision, each of the members of
the Committee shall be a “non-employee director.” Solely for purposes of this
Section 1(f), “non-employee director” shall have the same meaning as set forth
in Rule 16b-3, as amended. Further, to the extent necessary for compliance with
the limitations set forth in Code Section 162(m), each of the members of the
Committee shall be an “outside director” within the meaning of Code Section
162(m) and the regulations issued thereunder.


(g)The “Company” shall mean Titan Machinery Inc., a Delaware corporation.


(h)“Fair Market Value” as of any date shall mean (i) if such stock is listed on
the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital Market or
an established stock exchange, the price of such stock at the close of the
regular trading session of such market or exchange on such date, as reported by
The Wall Street Journal or a comparable reporting service, or, if no sale of
such stock shall have occurred on such date, on the next preceding date on which
there was a sale of stock; (ii) if such stock is not so listed on the Nasdaq
Global Select Market, Nasdaq Global Market, Nasdaq Capital Market, or an
established stock




--------------------------------------------------------------------------------




exchange, the average of the closing “bid” and “asked” prices quoted by the OTC
Bulletin Board, the National Quotation Bureau, or any comparable reporting
service on such date or, if there are no quoted “bid” and “asked” prices on such
date, on the next preceding date for which there are such quotes; or (iii) if
such stock is not publicly traded as of such date, the per share value as
determined by the Board, or the Committee, in its sole discretion by applying
principles of valuation with respect to the Company’s Stock.


(i)“Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(j)The “Internal Revenue Code” or “Code” is the Internal Revenue Code of 1986,
as amended from time to time.


(k)“Nonqualified Stock Option” shall mean an Option granted pursuant to Section
10 of the Plan or an Option (or portion thereof) that does not qualify as an
Incentive Stock Option.


(l)“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to the Plan.


(m)“Parent” shall mean any corporation which owns, directly or indirectly in an
unbroken chain, fifty percent (50%) or more of the total voting power of the
Company’s outstanding stock.


(n)The “Participant” means (i) a key employee or officer of the Company or any
Affiliate to whom an Incentive Stock Option has been granted pursuant to Section
9; (ii) a consultant or advisor to, or director, key employee or officer of, the
Company or any Affiliate to whom a Nonqualified Stock Option has been granted
pursuant to Section 10; (iii) a consultant or advisor to, or director, key
employee or officer of, the Company or any Affiliate to whom a Restricted Stock
Award or Restricted Stock Unit Award has been granted pursuant to Section 11;
(iv) a consultant or advisor to, or director, key employee or officer of, the
Company or any Affiliate to whom a Performance Award has been granted pursuant
to Section 12; or (v) a consultant or advisor to, or director, key employee or
officer of, the Company or any Affiliate to whom a Stock Appreciation Right has
been granted pursuant to Section 13.


(o)“Performance Award” shall mean any Performance Shares or Performance Units
granted pursuant to Section 12 hereof.


(p)“Performance Objective(s)” shall mean one or more performance objectives
established by the Administrator, in its sole discretion, for Awards granted
under this Plan. For any Awards that are intended to qualify as
“performance-based compensation” under Code Section 162(m), the Performance
Objectives shall be limited to any one, or a combination of, (i) Net income
measures (including but not limited to earnings, net earnings, operating
earnings, earnings before taxes, EBIT (earnings before interest and taxes),
EBITA (earnings before interest, taxes, and amortization) EBITDA (earnings
before interest, taxes, depreciation, and amortization), EBITDAR (earnings
before interest, taxes, depreciation, amortization and rent) and earnings per
share); (ii) Stock price measures (including but not limited to growth measures
and total stockholder return (stock price plus reinvested dividends) relative to
a defined comparison group or target and price-earnings multiples); (iii) Cash
flow measures (including but not limited to net cash flow, net cash flow before
financing activities, economic value added (or equivalent metric), debt
reduction, debt to equity ratio, or establishment or material modification of a
credit facility); (iv) Return measures (including but not limited to return on
equity, return on average assets, return on capital, risk-adjusted return on
capital, return on investors’ capital and return on average equity); (v)
Operating measures (including operating income, cash from operations, after-tax
operating income, sales volumes, same store sales, production volumes, credit
portfolio delinquency rate, credit portfolio net charge-off rate, inventory,
gross margins and production




--------------------------------------------------------------------------------




efficiency); (vi) Expense measures (including but not limited to overhead cost
and general and administrative expense); (vii) Asset measures (including but not
limited to a specified target, or target growth in sales, stores or credit
portfolio, market capitalization or market value, proceeds from dispositions,
strategic acquisitions, or raising capital); (viii) Relative performance
measures (including but not limited to relative performance to a comparison
group or index designated by the Committee and market share); or (ix) Corporate
values measures (including but not limited to ethics, customer satisfaction,
legal, enterprise risk management, regulatory, and safety), in all cases
including, if selected by the Administrator, threshold, target and maximum
levels.


(q)“Performance Period” shall mean the period, established at the time any
Performance Award is granted or at any time thereafter, during which any
Performance Objectives specified by the Administrator with respect to such
Performance Award are to be measured.


(r)“Performance Share” shall mean any grant pursuant to Section 12 hereof of an
Award, which value, if any, shall be paid to a Participant by delivery of shares
of Stock upon achievement of such Performance Objectives during the Performance
Period as the Administrator shall establish at the time of such grant or
thereafter.


(s)“Performance Unit” shall mean any grant pursuant to Section 12 hereof of an
Award, which value, if any, shall be paid to a Participant by delivery of cash
upon achievement of such Performance Objectives during the Performance Period as
the Administrator shall establish at the time of such grant or thereafter.


(t)The “Plan” means the Titan Machinery Inc. 2014 Equity Incentive Plan, as
amended hereafter from time to time, including the form of Agreements as they
may be modified by the Administrator from time to time.


(u)“Prior Plan(s)” shall mean the Titan Machinery Inc. 2005 Equity Incentive
Plan.


(v)“Restricted Stock Award” or “Restricted Stock Unit Award” shall mean any
grant of restricted shares of Stock or the grant of any restricted stock units
pursuant to Section 11 hereof.


(w)“Rule 16b-3” shall mean Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Securities Exchange Act
of 1934, as amended.


(x)“Stock” shall mean Common Stock of the Company (subject to adjustment as
described in Section 15).


(y)“Stock Appreciation Right” shall mean a grant pursuant to Section 13 hereof.


(z)A “Subsidiary” shall mean any corporation of which fifty percent (50%) or
more of the total voting power of such corporation’s outstanding Stock is owned,
directly or indirectly in an unbroken chain, by the Company.


SECTION 2.
PURPOSE


The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Affiliates will
depend to a large degree.




--------------------------------------------------------------------------------






It is the intention of the Company to carry out the Plan through the granting of
Incentive Stock Options, or any successor provision, pursuant to Section 9 of
this Plan; through the granting of “Nonqualified Stock Options” pursuant to
Section 10 of this Plan; through the granting of Restricted Stock Awards and
Restricted Stock Unit Awards pursuant to Section 11 of this Plan; through the
granting of Performance Awards pursuant to Section 12 of this Plan; and through
the granting of Stock Appreciation Rights pursuant to Section 13 of this Plan.
Adoption of this Plan shall be and is expressly subject to the condition of
approval by the stockholders of the Company within twelve (12) months before or
after the adoption of the Plan by the Board of Directors. Awards may be granted
prior to the date this Plan is approved by the stockholders of the Company;
provided, however, that any Incentive Stock Options granted after adoption of
the Plan by the Board of Directors shall be treated as Nonqualified Stock
Options if stockholder approval is not obtained within such twelve-month period.


SECTION 3.
EFFECTIVE DATE OF PLAN


The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the stockholders of the Company as required in
Section 2.


SECTION 4.
ADMINISTRATION


The Plan shall be administered by the Board or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”). Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the option price; and the
performance criteria, if any, and any other terms and conditions of each Award.
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan. The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.


No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.


SECTION 5.
PARTICIPANTS


The Administrator shall from time to time, at its discretion and without
approval of the stockholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Affiliate to whom Awards
shall be granted under this Plan; provided, however, that consultants or
advisors shall not be eligible to receive Awards hereunder unless such
consultant or advisor is a natural person, renders bona fide services to the
Company or any Affiliate and such services are not in connection with the offer
or sale




--------------------------------------------------------------------------------




of securities in a capital raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities. The Administrator
shall, from time to time, at its discretion and without approval of the
stockholders, designate those employees of the Company or any Affiliate to whom
Awards, including Incentive Stock Options, shall be granted under this Plan. The
Administrator may grant additional Awards, including Incentive Stock Options,
under this Plan to some or all Participants then holding Awards, or may grant
Awards solely or partially to new Participants. In designating Participants, the
Administrator shall also determine the number of shares to be optioned or
awarded to each such Participant and the performance criteria applicable to each
Performance Award. The Administrator may from time to time designate individuals
as being ineligible to participate in the Plan.


SECTION 6.
STOCK


The Stock to be awarded or optioned under this Plan shall consist of authorized
but unissued or reacquired shares of Stock. Subject to Section 14 of this Plan,
the maximum aggregate number of shares of Stock reserved and available for
Awards under the Plan is One Million Six Hundred Fifty Thousand (1,650,000);
provided, however, that all shares of Stock reserved and available under the
Plan shall constitute the maximum aggregate number of shares of Stock that may
be issued through Incentive Stock Options.


Notwithstanding anything in the Plan to the contrary, for any Awards granted
under the Plan that are intended to qualify as “performance-based compensation”
under Code Section 162(m), the following limits will apply:


(a)    In no event shall a Participant be granted Options or Stock Appreciation
Rights during any fiscal year of the Company covering in the aggregate more than
1,000,000 shares of Stock, subject to adjustment as provided in Section 15;
provided, however, that a share of Stock subject to a Stock Appreciation Right
that is granted in tandem with an Option shall count as one share against this
limitation.


(b)    In no event shall a Participant be granted Restricted Stock Awards or, to
the extent payable in or measured by the value of shares of Stock, Restricted
Stock Unit Awards during any fiscal year of the Company covering in the
aggregate more than 1,000,000 shares of Stock, subject to adjustment as provided
in Section 15.


(c)    To the extent payable in or measured by the value of shares of Stock, in
no event shall a Participant be granted Performance Awards during any fiscal
year of the Company covering in the aggregate more than 1,000,000 shares of
Stock, subject to adjustment as provided in Section 15.


SECTION 7.
DURATION OF PLAN


Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in Section
3. Other Awards may be granted pursuant to the Plan from time to time after the
effective date of the Plan and until the Plan is discontinued or terminated by
the Administrator.


SECTION 8.
PAYMENT


Participants may pay for shares upon exercise of Options granted pursuant to
this Plan (i) in cash, or with a personal check or certified check, (ii) by the
transfer from the Participant to the Company of previously acquired shares of
Stock, (iii) through the withholding of shares of Stock from the number of
shares otherwise




--------------------------------------------------------------------------------




issuable upon the exercise of the Option (e.g., a net share settlement), (iv)
through broker-assisted cashless exercise, or (v) by a combination thereof. Any
stock tendered as part of such payment shall be valued at such stock’s
then-current Fair Market Value, or such other form of payment as may be
authorized by the Administrator. In the event the Optionee elects to pay the
exercise price in whole or in part with previously acquired shares of Stock or
through a net share settlement, the Fair Market Value of the shares of Stock
delivered or withheld shall equal the total exercise price for the shares being
purchased in such manner. The Administrator may, in its sole discretion, limit
the forms of payment available to the Participant and may exercise such
discretion any time prior to the termination of the Option granted to the
Participant or upon any exercise of the Option by the Participant. “Previously
acquired shares of Stock” means shares of the Company’s Stock which the
Participant has owned for at least six (6) months prior to the exercise of the
Option, or for such other period of time, if any, as may be required by
generally accepted accounting principles.


With respect to payment in the form of Stock, the Administrator may require
advance approval or adopt such rules as it deems necessary to assure compliance
with Rule 16b-3, if applicable.


SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


Each Incentive Stock Option granted pursuant to this Section 9 shall be
evidenced by a written Incentive Stock Option agreement (the “Option
Agreement”). The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:


(a)    Number of Shares and Option Price. The Option Agreement shall state the
total number of shares covered by the Incentive Stock Option. Except as
permitted by Code Section 424(a), or any successor provision, the option price
per share shall not be less than one hundred percent (100%) of the per share
Fair Market Value of the Stock on the date the Administrator grants the Option;
provided, however, that if a Participant owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its Parent or any Subsidiary, the option price per share of an
Incentive Stock Option granted to such Participant shall not be less than one
hundred ten percent (110%) of the per share Fair Market Value of the Company’s
Stock on the date of the grant of the Option. The Administrator shall have full
authority and discretion in establishing the option price and shall be fully
protected in so doing.


(b)    Term and Exercisability of Incentive Stock Option. The term during which
any Incentive Stock Option granted under the Plan may be exercised shall be
established in each case by the Administrator. Except as permitted by Code
Section 424(a), in no event shall any Incentive Stock Option be exercisable
during a term of more than ten (10) years after the date on which it is granted;
provided, however, that if a Participant owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its Parent or any Subsidiary, the Incentive Stock Option granted
to such Participant shall be exercisable during a term of not more than five (5)
years after the date on which it is granted.


The Option Agreement shall state when the Incentive Stock Option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised. In the event an Incentive Stock Option is exercisable immediately,
the manner of exercise of the Option in the event it is not exercised in full
immediately shall be specified in the Option Agreement. The Administrator may
accelerate the exercisability of any Incentive Stock Option granted hereunder
which is not immediately exercisable as of the date of grant.






--------------------------------------------------------------------------------




(c)    Nontransferability. No Incentive Stock Option shall be transferable, in
whole or in part, by the Participant other than by will or by the laws of
descent and distribution. During the Participant’s lifetime, the Incentive Stock
Option may be exercised only by the Participant. If the Participant shall
attempt any transfer of any Incentive Stock Option granted under the Plan during
the Participant’s lifetime, such transfer shall be void and the Incentive Stock
Option, to the extent not fully exercised, shall terminate.


(d)    No Rights as Stockholder. A Participant (or the Participant’s successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by an Incentive Stock Option until the date of the issuance of stock
subject to such Award upon exercise, as evidenced by a stock certificate or as
reflected in the books and records of the Company or its designated agent (i.e.,
a “book entry”). No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such stock is
actually issued (except as otherwise provided in Section 15 of the Plan), as
evidenced in either certificated or book entry form.


(e)    Withholding. The Company or any Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of an Incentive Stock Option or
a “disqualifying disposition” of shares acquired through the exercise of an
Incentive Stock Option as defined in Code Section 421(b). In the event the
Participant is required under the Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Administrator may, in its discretion and
pursuant to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Stock or by
electing to have the Company withhold shares of Stock otherwise issuable to the
Participant as a result of the exercise of the Incentive Stock Option. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from such exercise or disqualifying disposition.
In no event may the Participant deliver shares, nor may the Company or any
Affiliate withhold shares, having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s election to have
shares withheld for this purpose shall be made on or before the later of (i) the
date the Incentive Stock Option is exercised or the date of the disqualifying
disposition, as the case may be, or (ii) the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, if applicable.


(f)    Vesting Limitation. Notwithstanding any other provision of the Plan, the
aggregate Fair Market Value (determined as of the date an Option is granted) of
the Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under the Plan and any
other “Incentive Stock Option” plans of the Company or any Affiliate, including
the Prior Plans, shall not exceed $100,000 (or such other amount as may be
prescribed by the Code from time to time); provided, however, that if the
exercisability or vesting of an Incentive Stock Option is accelerated as
permitted under the provisions of the Plan and such acceleration would result in
a violation of the limit imposed by this Section 9(f), such acceleration shall
be of full force and effect but the number of shares of Stock that exceed such
limit shall be treated as having been granted pursuant to a Nonqualified Stock
Option; and provided, further, that the limits imposed by this Section 9(f)
shall be applied to all outstanding Incentive Stock Options (under the Plan and
any other “Incentive Stock Option” plans of the Company or any Affiliate in
chronological order according to the dates of grant.     


(g)    Other Provisions. The Option Agreement authorized under this Section 9
shall contain such other provisions as the Administrator shall deem advisable.
Any such Option Agreement shall contain such limitations and restrictions upon
the exercise of the Option as shall be necessary to ensure that such Option




--------------------------------------------------------------------------------




will be considered an “Incentive Stock Option” as defined in Code Section 422 or
to conform to any change therein.


SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS


Each Nonqualified Stock Option granted pursuant to this Section 10 shall be
evidenced by a written Nonqualified Stock Option agreement (the “Option
Agreement”). The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:


(a)    Number of Shares and Option Price. The Option Agreement shall state the
total number of shares covered by the Nonqualified Stock Option. Unless
otherwise determined by the Administrator, the option price per share shall be
one hundred percent (100%) of the per share Fair Market Value of the Stock on
the date the Administrator grants the Option.


(b)    Term and Exercisability of Nonqualified Stock Option. The term during
which any Nonqualified Stock Option granted under the Plan may be exercised
shall be established in each case by the Administrator. The Option Agreement
shall state when the Nonqualified Stock Option becomes exercisable and shall
also state the maximum term during which the Option may be exercised. In the
event a Nonqualified Stock Option is exercisable immediately, the manner of
exercise of the Option in the event it is not exercised in full immediately
shall be specified in the Option Agreement. The Administrator may accelerate the
exercisability of any Nonqualified Stock Option granted hereunder which is not
immediately exercisable as of the date of grant.


(c)    Transferability. A Nonqualified Stock Option shall be transferable, in
whole or in part, by the Participant by will or by the laws of descent and
distribution. In addition, the Administrator may, in its sole discretion, permit
the Participant to transfer any or all Nonqualified Stock Options to any member
of the Participant’s “immediate family” as such term is defined in Rule 16a-1(e)
promulgated under the Securities Exchange Act of 1934, as amended, or any
successor provision, or to one or more trusts whose beneficiaries are members of
such Participant’s “immediate family” or partnerships in which such family
members are the only partners; provided, however, that the Participant cannot
receive any consideration for the transfer and such transferred Nonqualified
Stock Option shall continue to be subject to the same terms and conditions as
were applicable to such Nonqualified Stock Option immediately prior to its
transfer.


(d)    No Rights as Stockholder. A Participant (or the Participant’s successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by a Nonqualified Stock Option until the date of the issuance of stock
as evidenced by a stock certificate or as reflected in book entry form. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock is actually issued (except as
otherwise provided in Section 15 of the Plan)., as evidenced in either
certificated or book entry form.


(e)    Withholding. The Company or any Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of a Nonqualified Stock Option.
In the event the Participant is required under the Option Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to




--------------------------------------------------------------------------------




satisfy such obligation, in whole or in part, by delivering shares of the
Company’s Stock or by electing to have the Company withhold shares of Stock
otherwise issuable to the Participant as a result of the exercise of the
Nonqualified Stock Option. Such shares shall have a Fair Market Value equal to
the minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise. In no event
may the Participant deliver shares, nor may the Company or any Affiliate
withhold shares, having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s election to deliver shares or to
have shares withheld for this purpose shall be made on or before the later of
(i) the date the Nonqualified Stock Option is exercised, or (ii) the date that
the amount of tax to be withheld is determined under applicable tax law. Such
election shall be approved by the Administrator and otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3, if
applicable.


(f)    Other Provisions. The Option Agreement authorized under this Section 10
shall contain such other provisions as the Administrator shall deem advisable.


SECTION 11.
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


Each Restricted Stock Award or Restricted Stock Unit Award granted pursuant to
the Plan shall be evidenced by a written restricted stock or restricted stock
unit agreement (the “Restricted Stock Agreement” or “Restricted Stock Unit
Agreement,” as the case may be). The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Restricted Stock Agreement or Restricted
Stock Unit Agreement shall comply with and be subject to the following terms and
conditions:


(a)    Number of Shares. The Restricted Stock Agreement or Restricted Stock Unit
Agreement shall state the total number of shares of Stock covered by the
Restricted Stock Award or Restricted Stock Unit Award.


(b)    Risks of Forfeiture. The Restricted Stock Agreement or Restricted Stock
Unit Agreement shall set forth the risks of forfeiture, if any, including risks
of forfeiture based on Performance Objectives, which shall apply to the shares
of Stock covered by the Restricted Stock Award or Restricted Stock Unit Award,
and shall specify the manner in which such risks of forfeiture shall lapse. The
Administrator may, in its sole discretion, modify the manner in which such risks
of forfeiture shall lapse but only with respect to those shares of Stock which
are restricted as of the effective date of the modification.


(c)
Issuance of Shares; Rights as Stockholder.



(i)    With respect to a Restricted Stock Award, the Company shall cause to be
issued shares in the Participant’s name as evidenced by a stock certificate or
as reflected in book entry form, provided, that the Company shall place a legend
or restriction on such shares describing the risks of forfeiture and other
transfer restrictions set forth in the Participant’s Restricted Stock Agreement.
Until the risks of forfeiture have lapsed or the shares subject to such
Restricted Stock Award have been forfeited, the Participant shall be entitled to
vote the shares of Stock and shall receive all dividends attributable to such
shares, but the Participant shall not have any other rights as a stockholder
with respect to such shares.


(ii)    With respect to a Restricted Stock Unit Award, as the risks of
forfeiture on the restricted stock units lapse, the Participant shall be
entitled to payment of the Restricted Stock Units. The Administrator may, in its
sole discretion, pay Restricted Stock Units in cash, shares of Stock or any




--------------------------------------------------------------------------------




combination thereof. If payment is made in shares of Stock, the Administrator
shall cause to be issued Stock in the Participant’s name and shall deliver such
Stock to the Participant in satisfaction of such restricted stock units. Until
the risks of forfeiture on the restricted stock units have lapsed, the
Participant shall not be entitled to vote any shares of stock which may be
acquired through the restricted stock units, shall not receive any dividends
attributable to such shares, and shall not have any other rights as a
stockholder with respect to such shares.


(d)    Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award or Restricted Stock Unit Award. In the event the Participant is required
under the Restricted Stock Agreement or Restricted Stock Unit Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, require the Participant
to satisfy such obligations, in whole or in part, by delivering shares of Stock,
including shares of Stock received pursuant to the Restricted Stock Award or
Restricted Stock Unit Award on which the risks of forfeiture have lapsed. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the lapsing of the risks of forfeiture on
such restricted stock or restricted stock unit. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s election to deliver shares of Stock
for this purpose shall be made on or before the date that the amount of tax to
be withheld is determined under applicable tax law. Such election shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.


(e)    Nontransferability. No Restricted Stock Award or Restricted Stock Unit
Award shall be transferable, in whole or in part, by the Participant, other than
by will or by the laws of descent and distribution, prior to the date the risks
of forfeiture described in the Restricted Stock Agreement or Restricted Stock
Unit Agreement have lapsed. If the Participant shall attempt any transfer of any
Restricted Stock Award or Restricted Stock Unit Award granted under the Plan
prior to such date, such transfer shall be void and the Restricted Stock Award
or Restricted Stock Unit Award shall terminate.


(f)    Other Provisions. The Restricted Stock Agreement or Restricted Stock Unit
Agreement authorized under this Section 11 shall contain such other provisions
as the Administrator shall deem advisable.


SECTION 12.
PERFORMANCE AWARDS


Each Performance Award granted pursuant to this Section 12 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”). The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:


(a)    Awards. Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.
Performance Shares shall consist of shares of Stock or other Awards denominated
in shares of Stock that may be earned or become




--------------------------------------------------------------------------------




vested in whole or in part if the Company or the Participant achieves certain
Performance Objectives established by the Administrator over a specified
Performance Period.


(b)    Performance Objectives, Performance Period and Payment. The Performance
Award Agreement shall set forth:


(i)    the number of Performance Units or Performance Shares subject to the
Performance Award, and the dollar value of each Performance Unit;


(ii)     one or more Performance Objectives established by the Administrator;


(iii)    the Performance Period over which Performance Units or Performance
Shares may be earned or may become vested;


(iv)    the extent to which partial achievement of the Performance Objectives
may result in a payment or vesting of the Performance Award, as determined by
the Administrator; and


(v)    the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares may be deferred.


(c)    Withholding Taxes. The Company or its Affiliates shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Performance Award. In
the event the Participant is required under the Performance Award Agreement to
pay the Company or its Affiliates, or make arrangements satisfactory to the
Company or its Affiliates respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligations, in whole or in part, by delivering shares of Stock, including
shares of Stock received pursuant to the Performance Award. Such shares shall
have a Fair Market Value equal to the minimum required tax withholding, based on
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes. In no event may the Participant deliver shares having a
Fair Market Value in excess of such statutory minimum required tax withholding.
The Participant’s election to deliver shares of Stock for this purpose shall be
made on or before the date that the amount of tax to be withheld is determined
under applicable tax law. Such election shall be approved by the Administrator
and otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, if applicable.


(d)    Nontransferability. No Performance Award shall be transferable, in whole
or in part, by the Participant, other than by will or by the laws of descent and
distribution. If the Participant shall attempt any transfer of any Performance
Award granted under the Plan, such transfer shall be void and the Performance
Award shall terminate.


(e)    No Rights as Stockholder. A Participant (or the Participant’s successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by a Performance Award until the date of the issuance of stock. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock is actually issued (except as
otherwise provided in Section 15 of the Plan).


(f)    Other Provisions. The Performance Award Agreement authorized under this
Section 12 shall contain such other provisions as the Administrator shall deem
advisable.






--------------------------------------------------------------------------------




SECTION 13.
STOCK APPRECIATION RIGHTS


Each Stock Appreciation Right granted pursuant to this Section 13 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”). The Stock Appreciation Right Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from Participant to Participant; provided, however, that each Participant
and each Stock Appreciation Right Agreement shall comply with and be subject to
the following terms and conditions:


(a)    Awards. A Stock Appreciation Right shall entitle the Participant to
receive, upon exercise, cash, shares of Stock, or any combination thereof,
having a value equal to the excess of (i) the Fair Market Value of a specified
number of shares of Stock on the date of such exercise, over (ii) a specified
exercise price. Unless otherwise determined by the Administrator, the specified
exercise price shall not be less than 100% of the Fair Market Value of such
shares of Stock on the date of grant of the Stock Appreciation Right. A Stock
Appreciation Right may be granted independent of or in tandem with a previously
or contemporaneously granted Option.


(b)    Term and Exercisability. The term during which any Stock Appreciation
Right granted under the Plan may be exercised shall be established in each case
by the Administrator. The Stock Appreciation Right Agreement shall state when
the Stock Appreciation Right becomes exercisable and shall also state the
maximum term during which such Stock Appreciation Right may be exercised. In the
event a Stock Appreciation Right is exercisable immediately, the manner of
exercise of such Stock Appreciation Right in the event it is not exercised in
full immediately shall be specified in the Stock Appreciation Right Agreement.
The Administrator may accelerate the exercisability of any Stock Appreciation
Right granted hereunder which is not immediately exercisable as of the date of
grant. If a Stock Appreciation Right is granted in tandem with an Option, the
Stock Appreciation Right Agreement shall set forth the extent to which the
exercise of all or a portion of the Stock Appreciation Right shall cancel a
corresponding portion of the Option, and the extent to which the exercise of all
or a portion of the Option shall cancel a corresponding portion of the Stock
Appreciation Right.


(c)    Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Stock Appreciation
Right. In the event the Participant is required under the Stock Appreciation
Right to pay the Company or its Affiliate, or make arrangements satisfactory to
the Company or its Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Company’s Stock or
by electing to have the Company withhold shares of Stock otherwise issuable to
the Participant as a result of the exercise of the Stock Appreciation Right.
Such shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from such exercise. In no event may the
Participant deliver shares, nor may the Company or any Affiliate withhold
shares, having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the later of (i) the date
the Stock Appreciation Right is exercised, or (ii) the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.






--------------------------------------------------------------------------------




(d)    Nontransferability. No Stock Appreciation Right shall be transferable, in
whole or in part, by the Participant, other than by will or by the laws of
descent and distribution. If the Participant shall attempt any transfer of any
Stock Appreciation Right granted under the Plan, such transfer shall be void and
the Stock Appreciation Right shall terminate.


(e)    No Rights as Stockholder. A Participant (or the Participant’s successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by a Stock Appreciation Right until the date of the issuance of stock
evidencing such shares, as evidenced by a stock certificate or as reflected in
book entry form. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such stock is
actually issued (except as otherwise provided in Section 15 of the Plan), as
evidenced in either certificated or book entry form.


(f)    Other Provisions. The Stock Appreciation Right Agreement authorized under
this Section 13 shall contain such other provisions as the Administrator shall
deem advisable, including but not limited to any restrictions on the exercise of
the Stock Appreciation Right which may be necessary to comply with Rule 16b-3 of
the Securities Exchange Act of 1934, as amended.


SECTION 14
PERFORMANCE-BASED COMPENSATION


(a)    Performance Objectives. The Committee may specify that an Award or a
portion of an Award is intended to satisfy the requirements for
“performance-based compensation” of Code Section 162(m); provided that,
notwithstanding anything in this Plan to the contrary, the performance criteria
for such Award or portion of an Award (either, a “Section 162(m) Award”) shall
be a measure based on one or more Performance Objectives selected by the
Committee and established on or before the time required to qualify such
Performance Objective as a “preestablished goal” under Code Section 162(m) and
the regulations issued thereunder. The Committee shall certify the extent to
which, if any, Performance Objective has been satisfied, and the amount payable
as a result thereof, prior to the payment, settlement or vesting of any Award
that is intended to satisfy the requirements for “performance-based
compensation” under Code Section 162(m). In determining the amounts earned by a
Participant pursuant to a Section 162(m) Award, the Committee, in its
discretion, will have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance on a formula or discretionary
basis, or any combination thereof.


Notwithstanding anything in this Plan to the contrary, if the vesting,
settlement or payment of any Award intended to be a Section 162(m) Award is
accelerated by reason of the Participant’s termination of employment for any
reason other than death, disability or a Change of Control, such Award will not
be deemed to be “performance-based compensation” for purposes of Code Section
162(m) to the extent prohibited by Code Section 162(m), or the regulations,
notices and other guidance of general applicability issued thereunder.


(b)    Evaluation of Performance Objectives. The Administrator may provide in
any Award based on Performance Objectives that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
FASB Accounting Standards Codification 225-20-Extraordinary and Unusual Items
and/or in Management's Discussion and Analysis of Financial Condition and
Results of Operations appearing in the Company's annual report to stockholders
for the applicable year, (vi) acquisitions or divestitures, and (vii) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards that the




--------------------------------------------------------------------------------




Administrator has designated to comply with Code Section 162(m), they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.


(c)    Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as “performance-based compensation” for purposes of Code Section 162(m)
may not be adjusted upward. The Administrator shall retain the discretion to
adjust such Awards downward, either on a formula or discretionary basis or any
combination, as the Administrator determines.


(d)    Administrator Discretion. In the event that applicable tax and/or
securities laws change to permit Administrator discretion to alter the governing
Performance Objectives without obtaining stockholder approval of such changes,
the Administrator shall have sole discretion to make such changes without
obtaining stockholder approval. In addition, in the event that the Administrator
determines that it is advisable to grant Awards that shall not qualify as
“performance-based compensation” for purposes of Code Section 162(m), the
Administrator may make such grants without satisfying the requirements of Code
Section 162(m) and, in such case, may apply performance objectives other than
those set forth in this Section 14.
  
SECTION 15.
RECAPITALIZATION, SALE, MERGER, EXCHANGE
OR LIQUIDATION


In the event of an increase or decrease in the number of shares of Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Stock, or any other increase or decrease in the number
of issued shares of Stock effected without receipt of consideration by the
Company, the Board may, in its sole discretion, adjust the number of shares of
Stock reserved under Section 6 hereof, the number of shares of Stock covered by
each outstanding Award, and, if applicable, the price per share thereof to
reflect such change. Additional shares which may become covered by the Award
pursuant to such adjustment shall be subject to the same restrictions as are
applicable to the shares with respect to which the adjustment relates.


Unless otherwise provided in the agreement evidencing an Award, in the event of
a Change of Control, the Board may provide for one or more of the following:


(a)    the acceleration of the exercisability of any outstanding Options or
Stock Appreciation Rights, the vesting and payment of any Performance Awards, or
the lapsing of the risks of forfeiture on any Restricted Stock Awards or
Restricted Stock Unit Awards;


(b)    the complete termination of this Plan, the cancellation of outstanding
Options or Stock Appreciation Rights not exercised prior to a date specified by
the Board (which date shall give Participants a reasonable period of time in
which to exercise such Option or Stock Appreciation Right prior to the effective
date of such Change of Control), the cancellation of any Performance Award and
the cancellation of any Restricted Stock Awards or Restricted Stock Unit Awards
for which the risks of forfeiture have not lapsed;


(c)    that Participants holding outstanding Options and Stock Appreciation
Rights shall receive, with respect to each share of Stock subject to such Option
or Stock Appreciation Right, as of the effective date of any such Change of
Control, cash in an amount equal to the excess of the Fair Market Value of such
Stock on the date immediately preceding the effective date of such Change of
Control over the price per share of such Options or Stock Appreciation Rights;
provided that the Board may, in lieu of such cash payment, distribute to such
Participants shares of Stock or shares of stock of any corporation succeeding
the Company by reason of such Change of Control, such shares having a value
equal to the amount specified in this Section 15(c);






--------------------------------------------------------------------------------




(d)    that Participants holding outstanding Restricted Stock Awards, Restricted
Stock Unit Awards and Performance Share Awards shall receive, with respect to
each share of Stock subject to such Awards, as of the effective date of any such
Change of Control, cash in an amount equal to the Fair Market Value of such
Stock on the date immediately preceding the effective date of such Change of
Control; provided that the Board may, in lieu of such cash payment, distribute
to such Participants shares of Stock or shares of stock of any corporation
succeeding the Company by reason of such Change of Control, such shares having a
value equal to the amount specified in this Section 15(d);


(e)    the continuance of the Plan with respect to the exercise of Options or
Stock Appreciation Rights which were outstanding as of the date of adoption by
the Board of such plan for such Change of Control and the right to exercise such
Options and Stock Appreciation Rights as to an equivalent number of shares of
stock of the corporation succeeding the Company by reason of such Change of
Control; and


(f)    the continuance of the Plan with respect to Restricted Stock Awards or
Restricted Stock Unit Awards for which the risks of forfeiture have not lapsed
as of the date of adoption by the Board of such plan for such Change of Control
and the right to receive an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such Change of Control.


(g)    the continuance of the Plan with respect to Performance Awards and, to
the extent applicable, the right to receive an equivalent number of shares of
stock of the corporation succeeding the Company by reason for such Change of
Control.


The Board may restrict the rights of or the applicability of this Section 15 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, as amended, the Internal Revenue Code or any other applicable law or
regulation. The grant of an Award pursuant to the Plan shall not limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
exchange or consolidate or to dissolve, liquidate, sell or transfer all or any
part of its business or assets.


SECTION 16.
INVESTMENT PURPOSE


No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company’s counsel, with all applicable
legal requirements, including without limitation, those relating to securities
laws and stock exchange listing requirements. As a condition to the issuance of
Stock to Participant, the Administrator may require Participant to (a) represent
that the shares of Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act of 1933 and any other applicable securities laws, and (b) represent that
Participant shall not dispose of the shares of Stock in violation of the
Securities Act of 1933 or any other applicable securities laws.


As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:


(a)    In the event the Company advises Participant that it plans an
underwritten public offering of its Stock in compliance with the Securities Act
of 1933, as amended, and the underwriter(s) seek to impose restrictions under
which certain stockholders may not sell or contract to sell or grant any option
to buy or otherwise dispose of part or all of their stock purchase rights of the
Stock underlying Awards, Participant will not, for a period not to exceed 180
days from the prospectus, sell or contract to sell or grant an option




--------------------------------------------------------------------------------




to buy or otherwise dispose of any Option granted to Participant pursuant to the
Plan or any of the underlying shares of Stock without the prior written consent
of the underwriter(s) or its representative(s).


(b)    In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state’s
securities or Blue Sky law limitations with respect thereto, the Board shall
have the right (i) to accelerate the exercisability of any Option and the date
on which such Option must be exercised, provided that the Company gives
Participant prior written notice of such acceleration, and (ii) to cancel any
Options or portions thereof which Participant does not exercise prior to or
contemporaneously with such public offering.


(c)    In the event of a Change of Control, Participant will comply with Rule
145 of the Securities Act of 1933 and any other restrictions imposed under other
applicable legal or accounting principles if Participant is an “affiliate” (as
defined in such applicable legal and accounting principles) at the time of the
Change of Control, and Participant will execute any documents necessary to
ensure compliance with such rules.


The Company reserves the right to place a legend on any stock certificate (or a
notation on any book entry shares permitted by the Administrator) issued in
connection with an Award pursuant to the Plan to assure compliance with this
Section 16.


The Company shall not be required to register or maintain the registration of
the Plan, any Award, or any Stock issued or issuable pursuant to the Plan under
the Securities Act of 1933 or any other applicable securities laws. If the
Company is unable to obtain the authority that the Company or its counsel deems
necessary for the lawful issuance and sale of Stock under the Plan, the Company
shall not be liable for the failure to issue and sell Stock upon the exercise,
vesting, or lapse of risk of forfeiture of an Award unless and until such
authority is obtained. A Participant shall not be eligible for the grant of an
Award or the issuance of Stock pursuant to an Award if such grant or issuance
would violate any applicable securities law.




SECTION 17.
NONTRANSFERABILITY


(a)    In General. Except as expressly provided in the Plan or an Agreement, no
Award shall be transferable by the Participant, in whole or in part, other than
by will or by the laws of descent and distribution. If the Participant shall
attempt any transfer of any Award, such transfer shall be void and the Award
shall terminate.


(b)    Nonqualified Stock Options. Notwithstanding anything in this Section 17
to the contrary, the Administrator may, in its sole discretion, permit the
Participant to transfer any or all Nonqualified Stock Option to any member of
the Participant’s “immediate family” as such term is defined in Rule 16a-1(e) of
the Securities Exchange Act of 1934, as amended, or any successor provision, or
to one or more trusts whose beneficiaries are members of such Participant’s
“immediate family” or partnerships in which such family members are the only
partners; provided, however, that the Participant cannot receive any
consideration for the transfer and such transferred Nonqualified Stock Option
shall continue to be subject to the same terms and conditions as were applicable
to such Nonqualified Stock Option immediately prior to its transfer, including,
without limitation, the terms and conditions of each Option Agreement.


(c)    Beneficiary Designation. Each Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to




--------------------------------------------------------------------------------




be paid in case of such Participant’s death before receipt of any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Administrator, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


(d)    Hedging and Pledging. Participants may not enter into hedging or
monetization contracts or enter into pledge arrangements with respect to any
Award or any Stock to be granted pursuant to an Award.


SECTION 18.
NO AUTHORITY TO REPRICE


Except in connection with a corporate transaction involving the company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other awards or Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights without stockholder
approval.


SECTION 19.
AMENDMENT TO THE PLAN


The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 15, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 15 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan without the approval of the stockholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation. Furthermore, the Plan may not, without the
approval of the stockholders, be amended in any manner that will cause Incentive
Stock Options to fail to meet the requirements of Code Section 422.
Notwithstanding anything in the Plan to the contrary, the Board may amend this
Plan to the extent necessary or desirable to comply with the requirements of
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.


To the extent applicable, the Plan and all Awards shall be interpreted to be
exempt from or comply with the requirements of Code Section 409A and, if
applicable, to comply with Code Section 422, in each case including the
regulations, notices, and other guidance of general applicability issued
thereunder. Furthermore, notwithstanding anything in the Plan or any Award
agreement to the contrary, the Board may amend the Plan or Agreement to the
extent necessary or desirable to comply with such requirements without the
consent of the Participant.






--------------------------------------------------------------------------------




SECTION 20.
RIGHTS AND OBLIGATIONS ASSOCIATED WITH AWARDS
(a)    No Obligation to Exercise. The granting of an Option or Stock
Appreciation Right shall impose no obligation upon the Participant to exercise
such Option or Stock Appreciation Right.


(b)    No Employment or Other Service Rights. The granting of an Award hereunder
shall not impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ or service for any period.


(c)    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any particular assets of the Company or any Affiliate by
reason of the right to receive a benefit under the terms of the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or any Affiliate and any Participant,
beneficiary, legal representative, or any other person. To the extent that any
person acquires a right to receive shares of Stock or payments from the Company
or any Affiliate under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company or any Affiliate, as the case
may be. All payments to be made hereunder shall be paid from the general funds
of the Company or any Affiliate, as the case may be. In its sole discretion, the
Administrator may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver the shares of Stock or make
payments in lieu of or with respect to Awards hereunder; provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.
 
SECTION 21.
MISCELLANEOUS


(a)Issuance of Shares.     The Company is not required to issue or remove
restrictions on shares of Stock granted pursuant to the Plan until the
Administrator determines that: (i) all conditions of the Award have been
satisfied, (ii) all legal matters in connection with the issuance have been
satisfied, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Administrator may consider
appropriate, in its sole discretion, to satisfy the requirements of any
applicable law or regulation.


(b)Choice of Law. The law of the state of Delaware shall govern all questions
concerning the construction, validity, and interpretation of this Plan, without
regard to that state’s conflict of laws rules.


(c)Severability. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


(d)No Duty to Notify. Neither the Company nor any affiliate shall have any duty
or obligation to any Participant to advise such Participant as to the time and
manner of exercising an Award or as to the pending termination or expiration of
such Award. In addition, neither the Company nor any affiliate has any duty or
obligation to minimize the tax consequences of an Award to the Participant.










